                Case 1:20-cv-00509-TNM Document 13 Filed 07/22/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


  LATHAM & WATKINS LLP,

                             Plaintiff,

                      v.                                     Civil Action No. 20-0509 (TNM)

  U.S. FOOD AND DRUG
  ADMINISTRATION,

                             Defendant.


                                          JOINT STATUS REPORT

           Pursuant to the Court’s June 23, 2020, Minute Order, Plaintiff, Latham & Watkins LLP

(“Plaintiff”), and Defendant, the U.S. Food and Drug Administration (“FDA” or “Defendant”),

respectfully submit this joint status report to update the Court on developments in this Freedom of

Information Act (“FOIA”) matter since the parties’ last report, and to propose a schedule for further

proceedings in this matter. The parties state as follows:

           1.       Plaintiff’s Complaint relates to a FOIA request, dated January 15, 2020, seeking

“copies of all records associated with two specific Investigational New Drug Applications and

New Drug Applications submitted for drugs with the active ingredient cocaine hydrochloride

manufactured by Lannett Company Inc. (Numbrino) and Genus Lifesciences, Inc. (Goprelto).” Id.

at ¶ 20.

           2.       Since the parties’ last joint status report, FDA made its second interim production

to Plaintiff on June 30, 2020, consisting of 545 pages of responsive records, with certain

information withheld pursuant to FOIA exemptions 4 and 5. See 5 U.S.C. §§ 552(b)(4), (b)(5).

           3.       FDA considered its second interim production to have included all responsive

documents identified by FDA in the search it conducted based on the parties narrowed scope
            Case 1:20-cv-00509-TNM Document 13 Filed 07/22/20 Page 2 of 3




agreement—attached as Exhibit A to the parties May, 21, 2020, Joint Status Report (ECF No.

11)—with the exception of email records to or from former Center for Drug Evaluation and

Research (“CDER”) employees. 1

       4.       The parties met and conferred by email on July 1, 2020, regarding the scope of

FDA’s search and Plaintiffs belief that some responsive documents may not have been produced.

FDA conducted an additional search and made a third interim production records to Plaintiff on

July 9, 2020, consisting of 188 pages of responsive records, with certain information withheld

pursuant to FOIA exemption 5. See 5 U.S.C. §§ 552(b)(5).

       5.       The parties met and conferred again by email on July 9, 2020, and over the phone

on July 10, 2020. FDA conducted an additional search and made a fourth interim production of

records to Plaintiff on July 10, 2020, consisting of six pages of responsive records with no

information withheld pursuant to FOIA exemptions.

       6.       The parties met and conferred again by email on July 13, 2020, and July 20, 2020.

FDA conducted an additional search and made a fifth interim production of records to Plaintiff on

July 22, 2020, consisting of 35 pages of responsive records with certain information withheld

pursuant to FOIA exemption 4. See 5 U.S.C. §§ 552(b)(4).

       7.       Consistent with the parties’ May 21, 2020, Joint Status Report (ECF No. 11), FDA

currently expects to produce the non-exempt portions of the remaining responsive documents—

email records to or from former CDER employees—by the end of November 2020.

       8.       Plaintiff is currently in the process of reviewing FDA’s recent productions.

Accordingly, the parties propose filing a further joint status report on or before August 19, 2020.



1
       As discussed further in paragraph 7, FDA has previously reported that it will take
approximately six months (or until the end of November) to process and produce the former CDER
employee emails.


                                                 2
         Case 1:20-cv-00509-TNM Document 13 Filed 07/22/20 Page 3 of 3




Dated: July 22, 2020

                                         Respectfully submitted,

 /s/ Andrew D. Prins                     MICHAEL R. SHERWIN
 Andrew D. Prins (D.C. Bar No. 998490)   Acting United States Attorney
 Ryan S. Baasch (D.C. Bar No. 144370)
 LATHAM & WATKINS LLP                    DANIEL F. VAN HORN
 555 Eleventh Street NW, Suite 1000      D.C. Bar No. 924092
 Washington, DC 20004                    Civil Division Chief
 Tel: (202) 637-2200
 Email: andrew.prins@lw.com              By: /s/ Diana V. Valdivia
                                         DIANA V. VALDIVIA
                                         Assistant United States Attorney
 Counsel for Plaintiff                   D.C. Bar # 1006628
                                         555 Fourth Street, N.W.
                                         Washington, D.C. 20530
                                         (202) 252-2545
                                         Diana.valdivia@usdoj.gov

                                         Counsel for Defendant




                                            3
